Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page1of20 PagelD 294

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DIDYME KALENGA and ARNOLD

BANKETE, on behalf of themselves
and all others similarly situated

Vv, CIVIL ACTION NO. 3:19-CV-1969-8

§
§
§
§
§
§
IRVING HOLDINGS, INC. §

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses Plaintiffs Didyme Kalenga and Arnold
Bankete’s Motion for Expedited Conditional Certification of Collective Action and
Judicially-Supervised Notice Under Section 216(b) (the “Motion for Conditional Certification”)
[ECF No. 21], and Motion for a Protective Order, an Order Permitting Corrective Notices, and
Equitable Tolling (the “Motion for Protective Order”) [ECF No. 28]. For the following reasons,
the Court GRANTS IN PART and DENIES IN PART the Motion for Conditional Certification,
and DENIES the Motion for Protective Order.

I. BACKGROUND

Plaintiffs Didyme Kalenga (“Kalenga’”’)} and Arnold Bankete (“Bankete”) (collectively,
“Plaintiffs”) bring this collective action under the Fair Labor Standards Act (“FLSA”) against
Defendant Irving Holdings, Inc. (“Defendant”), alleging that Defendant misclassified them and
other paratransit drivers as independent contractors, thereby denying them statutory minimum
wages and overtime. See Am. Compl. 1. Specifically, Plaintiffs purport to be suing “on behalf of
all similarly situated individuals who drive (or drove) vehicles to provide paratransit and other
non-fixed route transportation services on behalf of Defendant,” other than “taxicab drivers.”

Id. 3 & n.2.

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 2of20 PagelD 295

According to Plaintiffs, Defendant provides taxicab, paratransit, and other non-fixed route
transportation services in the Greater Dallas-Fort Worth area, and relies upon patatransit drivers,
whom it classifies as independent contractors. See id, 4 15. Plaintiffs provided such “paratransit
services in [Defendant’s Dallas Area Rapid Transit (DART’)] program.” Def.’s App. 2.
“(D]rivers are paid at a flat rate for rides [of] five miles or less and a progressive rate for each mile
thereafter.” Jd. at 4. Plaintiffs contend, however, that Defendant deducts a “stand fee” for the use
of Defendant’s vehicle, which ranges from approximately $350 to $500 per week, and does not
reimburse the drivers for “gasolinef,] oilf,] and some maintenance expenses.” Am, Compl. {ff 20-
21. Moreover, Plaintiffs allege that they had to work in excess of seventy hours per week to
complete assignments, while receiving a wage that was below the minimum wage. See id.
{{ 17-18; see also id. §21 (explaining that Kalenga received $58.88 for 36 hours of work in July
2019),

On November 27, 2019, Plaintiffs filed the present Motion for Conditional Certification,
defining the proposed class as:

All individuals who work or worked for Irving Holdings, Inc. as paratransit drivers

[other than drivers performing work solely as taxicab drivers] in the State of Texas

and classified as independent contractors (“Contractors”) during the three @)
period[s|] beginning on September 25, 2016 to present.

Mot. for Conditional Certification 3 (footnote omitted). Defendant filed their opposition to this
Motion on January 8, 2020, and asserted, among other things, that Defendant “recently
implemented an arbitration program” pursuant to which “all... drivers .. . agreed to arbitrate any
and all claims they have or may have against [Defendant].” Resp. in Opp. to Mot. for Conditional
Certification (“Resp.”) 13-14; Def.’s App. 5. Plaintiffs responded by filing the Motion for
Protective Order, where they argue that the arbitration agreements “constitute[] improper,

misleading[,] and coercive communications [that] require prompt remedial action by the Court”—

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 3of20 PagelD 296

e.g., the invalidation of those arbitration agreements. Mot. for Protective Order 2. Both Motions
are now ripe and before the Court.
Il. LEGAL STANDARD
The FLSA provides that:
An action... may be maintained... by any one or more employees for and on
behalf of himself or themselves and other employees similarly situated. No
employee shail be a party plaintiff to any such action unless he [or she] gives his

[or her] consent in writing to become such a party and such consent is filed in the
court in which such action is brought.

29 U.S.C. § 216(b). Unlike class actions brought under Federal Rule of Civil Procedure 23, classes
under § 216(b) are opt-in classes, requiring any employee wishing to become a party to the action
to “opt in” (rather than “opt out”) by filing his or her consent with the court in which the action is
brought. See id.

As the Fifth Circuit has not set forth a legal standard for determining the propriety of class
certification under the FLSA, see Portillo v. Permanent Workers, L.L.C., 662 F. App’x 277, 279-
80 (Sth Cir. 2016), the Court applies the two-stage “Lusardi approach,” which is followed by a
majority of federal courts, including this district, see Lee v. Metrocare Servs., 980 F. Supp. 2d 754,
758 (N.D. Tex. 2013). During the first stage of the Lusardi approach, the “notice” stage:

[T]he plaintiff moves for conditional certification of his or her collective action,

The district court then decides, usually based on the pleadings and affidavits of the

parties, whether to provide notice to fellow employees who may be similarly
situated to the named plaintiff, thereby conditionally certifying a collective action.

Portillo, 662 F. App’x at 280 (quoting Sandoz v. Cingular Wireless LLC, 553 F.3d 913, 921 n.2
(Sth Cir. 2008)). Because plaintiffs seeking conditional certification need not identify other
hypothetical collective action members, the notice stage standard is considered to be “fairly
lenient.” Jd. (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 (5th Cir. 1995), overruled

on other grounds by Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003)). The deciston whether to

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page4of20 PagelD 297

conditionally certify “lends itself to ad hoc analysis on a case-by-case basis,” but courts typically
grant certification. /d. (quoting Mooney, 54 F.3d at 1213). Upon grant of conditional certification,
“notice of the action should be given to potential class members,” allowing them the opportunity
to opt-in to the collective action. Jd. (quoting Mooney, 54 F.3d at 1214); 29 U.S.C. § 216(b).

i. ANALYSIS
A. Conditional Certification

At the notice stage, a plaintiff must provide substantial allegations showing that: (1) there
are other potential class members similarly situated with respect to their job requirements and pay
provisions; (2) the potential class members were “together the victims of a single decision, policy,
or plan infected by discrimination”; and (3) there are “similarly situated” potential class members
who wish to opt in. See Lee, 980 F. Supp. 2d at 765 (internal quotation marks omitted) (quoting
Clark vy, City of Fort Worth, 800 F. Supp. 2d 776, 779 (N.D. Tex. 2011)); see also Keeton v. Found.
Energy Memt., LLC, Civ. A. No, 3:18-CV-01876-G, 2020 WL 487498, at *3 (N.D. Tex. Jan. 30,
2020) (citation omitted), Within the proposed potential class, the “positions need not be identical,
but [must be] similar.” Barnett v. Countrywide Credit Indus., Inc., No. CIV.A. 3:01-CV-1182-M,
2002 WL 1023161, at *1 (N.D. Tex. May 21, 2002) (internal quotation marks omitted) (quoting
Tucker v. Labor Leasing, Inc., 872 F. Supp. 941, 947 (M.D. Fla. 1994)), “[W]hile the notice stage
typically results in conditional certification, it is by no means mandatory.” Lee, 980 F. Supp. 2d
at 759 (citations omitted).

(1) Arbitration Agreements

Before determining whether to conditionally certify a collective action, a district court must
determine whether an agreement to arbitrate requires plaintiffs claims to be arbitrated, Reyna v.
int’! Bank of Commerce, 839 F.3d 373, 377-78 (Sth Cir. 2016), because, in the Fifth Circuit,
“district courts may not send notice to an employee with a valid arbitration agreement unless the

4

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page5of20 PagelD 298

record shows that nothing in the agreement would prohibit that employee from participating in the
collective action,” Ja re JPMorgan Chase & Co., 916 F.3d 494, 501 (Sth Cir. 2019),
“Determining whether there is a valid arbitration agreement is a question of state contract law and
is for the court,’” and the party seeking to rely on arbitration bears the burden of “‘show[ing| that
the agreement meets all of the requisite contract elements.’” /d. (quoting Huckaba v. Ref-Chem,
L.P., 892 F.3d 686, 688 (5th Cir. 2018)). Importantly, “if there is a genuine dispute as to the
existence or validity of an arbitration agreement, an employer that seeks to avoid a collective
action, as to a particular employee, has the burden to show, by a preponderance of the evidence,
the existence of a valid arbitration agreement for that employee,” Id. at 502-03 (emphases added).

Under Texas law, a binding contract requires: “(1) an offer; (2) an acceptance in strict
compliance with the terms of the offer; (3) a meeting of the minds; (4) each party’s consent to the
terms; and (5) execution and delivery of the contract with intent that it be mutual and binding,”
Huckaba, 892 F.3d at 689 (citation omitted); see also USAA Tex. Lloyds Co. v. Menchaca, 545
S.W.3d 479, 501 n.21 (Tex. 2018). In the present case, however, Defendant submitted little
evidence to show that members of the proposed class entered into valid arbitration agreementa. In
fact, Defendant submitted no more than (1) an affidavit that states that it “recently implemented an
arbitration program,” Def.’s App. 5 (emphasis added), and (2) a copy of one such arbitration
agreement for one paratransit driver, see id. at 39-42. Even if the sole agreement Defendant
produced is valid, but see Mot. for Protective Order | (challenging the arbitration agreement for
lack of consideration), Defendant’s own evidence casts doubt as to whether “all [its] drivers —
traditional and paratransit — have agreed to arbitrate any and all claims they have or may have
against [Defendant],” Def.’s App. 5, as even Defendant concedes that Plaintiffs did not sign an

arbitration agreement, see Resp. 13.6. The effect of the arbitration agreements is also ambiguous

 

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page6of20 PagelD 299

because Plaintiffs seek to give notice to Defendant’s current and former paratransit drivers from
September 25, 2016 to present, see Mot. for Conditional Certification 3, while Defendant
implemented its arbitration program “recently,” Def.’s App. 5. These ambiguities are sufficient
for the Court to find that Defendant did not prove, “by a preponderance of the evidence,” the
existence of an arbitration agreement “as to [each] particular [paratransit driver].” /n re /PMorgan
Chase, 916 F.3d at 502-03.

Accordingly, the Court finds that there is a genuine dispute as to the existence or validity
of the arbitration agreements; however, the record is presently insufficient for the Court to ensure
that notice is not sent to “those who cannot ultimately participate in the collective.” Jn re
JP Morgan Chase, 916 F.3d at 502 (citing Hoffinann-La Roche Inc. v. Sperling, 493 U.S. 165, 174
(1989)), The Court, therefore, requires the parties to submit evidence as to each current and former
paratransit driver who should not receive notice of this action because of a valid arbitration
agreement within three weeks of the entry of this Memorandum Opinion and Order. See id. (“The
court should permit submission of additional evidence, carefully limited to the disputed facts, at
the conditional-certification stage.”’).

(2) Similarly Situated

Having determined that with proper evidence notice would not be sent to individuals with
a valid arbitration agreement, the Court now turns to whether Plaintiffs made substantial
allegations that there are other potential class members similarly situated with respect to their job
requirements and pay provisions. See Lee, 980 F. Supp, 2d at 765, Plaintiffs submitted affidavits!

stating that paratransit drivers, like Plaintiffs, “are assigned routes by [Defendant] and spend [their]

 

' Although Defendant challenges the sufficiency of these affidavits, see, e.g., Resp. 6, “courts have granted motions
for notice and conditional certification with little evidentiary support, such as a single declaration from a single
plaintiff.’ Keeton, 2020 WL 487498, at *4 (collecting authorities).

6

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 7of20 PagelD 300

entire day driving paratransit passengers, including elderly and disabled patients, at the direction
of [Defendant].” Pls.’ App. 3, 15-16. Specifically, such paratransit drivers “operat[e] vehicles
adapted for individuals with disabilities, pick[] up and drop[] off passengers, follow[] passenger’s
schedules... , securfe] mobility equipment inside the vehicle, and maintainf{] records.” Jd. at 3.
Furthermore, Defendant concedes that “each driver is paid a flat rate for all rides five... miles or
less and then a progressive rate for each mile thereafter.” Resp. 3 (citing Def.’s App. 4).

The Court, however, finds that Plaintiffs did not submit any allegations that would suggest
that there are similarly situated individuals in programs other than Defendant’s DART program.
While Plaintiffs summarily contend that Defendant has “contractual agreements with other
entities,” Pls.” App. 3, 15, Plaintiffs do not identify what these other programs are, whether the
paratransit drivers in those programs work in excess of 40 hours or incur unreimbursed expenses,
or what duties those drivers perform, see also Resp. 16 (explaining that the programs “vary as to:
(1) [Defendant’s] involvement as either a prime or subcontractor; (2) ownership of the vehicles;
(3) pay policy; (4) scheduling practice, (5) driver training; and (6) driver expenses”). Moreover,
nothing suggests that Plaintiffs have personal knowledge as to the circumstances of paratransit
drivers in these unspecified programs. See Lee, 980 F. Supp. 2d at 762 (noting that “[d]eclarations
must be based on personal knowledge”). Allowing notice to be sent to paratransit drivers in other

abe

programs without substantial allegations that those drivers are similarly situated would “‘merely
stir{| up litigation,’ which is what [Supreme Court caselaw] flatly proscribes.” Jn re /PMorgan
Chase, 916 F.3d at 502 (quoting Hoffman-La Roche, 493 US. at 174).

Accordingly, the Court finds that Plaintiffs sufficiently alleged that the “the putative class

members” in the DART program “are similarly situated in terms of job requirements and

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 8of20 PagelD 301

compensation.” Keeton, 2020 WL 487498, at *6 (collecting authorities). Nonetheless, the Court
finds that Plaintiffs have not met their burden with respect to Defendant’s other programs.
(3) Single Decision, Policy, or Plan
Additionally, the Court finds that Plaintiffs made “substantial allegations that the putative

bed

class members were together the victims of a single decision, policy, or plan....” Jones v.
SuperMedia Inc., 281 F.R.D. 282, 287 (N.D, Tex. 2012) (internal quotation marks omitted)
(quoting Mooney, 54 F.3d at 1214 1.8), Plaintiffs attest that they and other paratransit drivers are
uniformly “classified as independent contractors”; that they “regularly work[] more than
forty... [hours] in a workweek,” are not paid overtime, “are not reimbursed for the expense of
gasoline,” and are charged a “‘stand fee’... for the use of [Defendant’s] vehicles”; and that they
often “mafk]e less than the minimum wage” because of the “stand fee” and
“unreimbursed ... expenses.” Pls.’ App. 5-6, 17-18. Additionally, Defendant does not dispute
that “[a]ll drivers, both traditional and paratransit, execute an independent contractor agreement
prior to driving for [Defendant].” Resp. 4 (citing Def.’s App. 2). “These allegations are sufficient
to demonstrate that ‘it is reasonable to believe that there are other aggrieved employees who are
subject to an allegedly unlawful policy or plan.’” Cerventez v. TDT Consulting, LLC, No. 3:18-

CV-2547-S-BN, 2019 WL 3948355, at *7 (N.D. Tex. July 22, 2019) (quoting Contreras v. Land

Restoration LLC, 1:16-CV-883-RP, 2017 WL 663560, at *6-7 (W.D. Tex. Feb. 17, 2017)), report

 

2 Defendant contends that the Motion for Conditional Certification should be denied in its entirety because of
variations in drivers’ hours worked, job duties, geographic area, and because Plaintiffs’ “FLSA claims would
[purportedly] require highly individualized inquiry into whether workers were properly classified as exempt from the
overtime requirements or as an independent contractor.” Resp. 6-7, 10-11. The Court, however, finds that these
arguments are “premature at the notification stage,” Keefon, 2020 WL 487498, at *4, since “[cJourts in the Fifth
Circuit regularly refuse to make ‘merits-based’ determinations at the first stage of Lusardi, where this case sits
procedurally.” Laney v. Clements Fluids Mgmt, LLC, No. 6:18-CV-497-JDK-KNM, 2019 WL 2751087, at *4 (E.D.
Tex. May 3, 2019) (collecting authorities); see also Ward v. Pac, Motor Transp. Co, Civ, A, No. 3:05-CV-1711-P,
2005 WL 8158581, at *2 (N.D. Tex. Dec. 15, 2005) (citation omitted).

8

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page9of20 PagelD 302

& recommendation adopted, No. 3:18-CV-2547-S-BN, 2019 WL 3947585 (N.D. Tex. Aug. 21,
2019).
(4) Desire to Opt-In

The Court further finds that Plaintiffs sufficiently showed that “there are other
similarly-situated [individuals]... who would desire to opt-in to the lawsuit.” Behnken v.
Luminant Min. Co.,997 F. Supp. 2d 511,516 (N.D. Tex. 2014). Although Plaintiffs did not submit
affidavits from any potential plaintiffs, “the submission of [such] affidavits . .. is not an invariable
prerequisite to conditional certification.” Robert v. SB. 8S. Welding, £.L.C., 140 F. Supp. 3d 601,
610 (N.D. Tex. 2015) (citation omitted). The fact that two Plaintiffs are already named in this
action and that they attest that “there are many current and former employees who work (or
worked) for [Defendant] . . . who would join a collective action to recover their unpaid
compensation ... if they were informed of their rights to do so,” Pls.’ App. 8, 20, is sufficient to
satisfy the lenient standard of review at this stage of the litigation, see Cervantez, 2019 WL
3948355, at *9.

Accordingly, the Court finds that substantial allegations support conditionally certifying a
class of any paratransit “driver who has performed at least 40 hours of work for [Defendant’s
DART program] during any given one-week period from [September 25, 2016] to the date of this
[Memorandum Opinion and] Order.” Spence y. Irving Holdings, Inc., Case No. 3:10-cv-142, 2010
WL 11618078, at *3 (N.D. Tex. Sept. 23, 2010) (granting conditional certification as to drivers in
Defendant’s Medical Transportation program).

B. Content of the Notice

“The benefits of a collective action ‘depend on employees receiving accurate and timely

notice concerning the pendency of the collective action, so that they can make informed decisions

about whether to participate.’” Behnken, 997 F. Supp. 2d at 523 (quoting Hoffmann-La Roche,
9

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 10o0f20 PagelD 303

493 U.S. at 169). As such, courts should “exercise their discretion regarding the form and content
of the notice so as to ensure that the notice is accurate and that it includes information that would
be needed to make an informed decision about whether to join the lawsuit.” /d. “In exercising the
discretionary authority to oversee the notice-giving process, courts must be scrupulous to respect
judicial neutrality.” Hoffmann-La Roche, 493 U.S. at 174. In this case, Defendant raises five
objections to the proposed notice (the “Notice”), which are addressed in turn below.

(1) Defendant’s Position

Defendant “requests the addition of a section as to why it disputes the Plaintiffs’ claims.”
Resp. 17. Plaintiffs “do not object to the inclusion of language briefly addressing Defendant’s
positions.” Reply in Supp. to Mot. for Conditional Certification (“Reply”) 9. Pursuant to the
parties’ agreement, the Court grants Defendant’s request to include an agreed-upon explanation of
Defendant’s bases for disputing liability. See Yaklin v. W-H Energy Servs., Inc., No. CIV. A. C-
07-422, 2008 WL 1989795, at *4 (S.D. Tex. May 2, 2008).

(2) Case Caption

Defendant “objects to the . . .inclu[sion of] the case caption in the Notice,” because it may
“be misunderstood as judicial sponsorship or merit.” Resp. 17. “[N]umerous courts in the Fifth
Circuit have held that inclusion of the caption of the court in a notice does not undermine judicial
neutrality.” Arceo v. Orta, 296 F. Supp. 3d 818, 825 (N.D. Tex. 2017) (collecting authorities from
within the Fifth Circuit); bat see Kilmon vy. Saulsbury Indus., Inc., No. MQO:17-CV-00099-RAJ,
2017 WL 7052328, at *3 & n.2 (W.D. Tex. Dec. 13, 2017) (collecting out-of-circuit authorities).
Moreover, Plaintiffs’ proposed notice states in bold that “[t]he Court has taken no position
regarding the merits of the underlying claim.” Pls.’ App. 27. Accordingly, the Court overrules

Defendant’s objection to the inclusion of the case caption in the Notice.

10

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page11lof20 PagelD 304

(3) Finality of Certification
Defendant “requests the addition of a statement that any opt-in plaintiffs’ rights are subject
to a final determination that such individuals are similarly situated (final certification) and that
there is no assurance that the Court will grant relief in the lawsuit.” Resp. 18. “Plaintiffs do not
object to including a brief statement that certification is subject to final approval.”? Reply 9.
Pursuant to the parties’ agreement, the Court grants Defendant’s request to include this statement
in the Notice,
(4) Eligibility to Join Class
Defendant “objects to the statement ‘you were classified as an independent contractor and
failed to receive compensation for all hours worked, including minimum wage and overtime,’”
contending that the statement “prematurely presumes a legal and factual determination that
paratransit drivers are owed overtime payments.” Resp. 18 (citing Pls.’ App. 27). This statement,
however, appears under the caption, “You May Be Eligible to Join This Lawsuit /f” Pls.” App. 27
(emphasis added), which shows that it is conditional upon a future determination. Moreover,
Defendant cited no authority for omitting or modifying this statement, and the Court has found
none. Therefore, the Court overrules this objection.
(5) Effect of Joining Class
Defendant “requests the addition of a statement that opt-in plaintiffs are bound by the
judgment, whether favorable or unfavorable, and waive the ability to file a separate lawsuit on the
same claims.” Resp. 18. “Plaintiffs do not object to the inclusion of brief language notifying opt-

ins that they will be bound by the judgment,” but oppose the “waiver language,” contending that

 

Plaintiffs object to Defendant’s attempt to include language regarding responsibility of costs that may chill
participation.” Reply 9-10. This objection is confusing, as Plaintiffs’ own form notifies the potential class members
that they “may be required to pay a proportional share of taxable court costs” should Defendant prevail. See Pls.’
App. 28. Regardless, the Court finds that readers should be informed that they “may be required to pay a proportional
share of taxable court costs.” Cervaniez, 2019 WL 3948355, at *11.

11

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page12o0f20 PagelD 305

it is “unnecessary and confusing.” Reply 10. Pursuant to the parties’ agreement, the Court grants
Defendant’s request to include an agreed-upon statement in the Notice advising the readers that
they will be bound by the judgment, whether favorable or unfavorable. Additionally, the Court
finds that readers should be notified that joining the class will prevent them from filing a separate
lawsuit, as it facilitates their ability “to make an informed decision about whether to join the
lawsuit.” Arceo, 296 EF. Supp. 3d at 825 (citations omitted).

Cc, Consent to Join FLSA Lawsuit Form

Plaintiffs attached a proposed Consent to Join FLSA Lawsuit form (the “Consent”), see
Pls.” App. 29, and Defendant does not object to Plaintiffs’ proposed form. The Court “finds that
the Consent... is sufficient as written and... authorize[s] [Plaintiffs] to disseminate the form,”
Cervantez, 2019 WL 3948355, at *11.

D. Method of Effectuating Notice

In overseeing the notice-giving process, the Court “must be scrupulous to respect judicial
neutrality,’ Hoffman-La Roche, 493 U.S. at 174, and to avoid “stir[ring] up litigation,” Jn re
JP Morgan Chase, 916 F.3d at 502 (quoting Hoffman-La Roche, 493 U.S. at 174). Here, Plaintiffs
propose ensuring that potential class members receive adequate notice by requesting that the Court:
(1) compel Defendant to produce employees’ contact information; (2) allow Plaintiffs to call
potential class members to verify their contact information; (3) allow Plaintiffs to provide the
Notice and the Consent via mail, email, and text message; (4) allow Plaintiffs to send potential
class members a reminder by mail, email, and text message after thirty days; (5) require Defendant
to distribute the Notice and the Consent with paychecks or notices of direct deposit; (6) allow
Plaintiffs to maintain a website dedicated to posting the Notice and the Consent; and (7) provide
for a ninety-day opt-in period. See Mot, for Conditional Certification 20-23. The Court addresses

each of these proposals below.

12

 

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page13o0f20 PagelD 306

(1) Production of Information for Notice Distribution

“Plaintiffs request that Defendant be ordered to produce within ten... days... an Excel
file containing the names, all known addresses, all email addresses, and ail telephone numbers
(home, mobile, etc.) of all the potential opt-in plaintiffs.°* Mot. for Conditional Certification 21.
“Courts have routinely ordered employers to produce such information for the purpose of
transmitting a Notice.” Cervantez, 2019 WL 3948355, at *11 (collecting authorities).
Accordingly, the Court orders Defendant to produce, within two weeks of the entry of this
Memorandum Opinion and Order, an Excel file containing the names, all known addresses, all
email addresses, and all telephone numbers (home, mobile, etc.) of all the potential opt-in
plaintiffs.

(2) Permission to Call Potential Class Members

Plaintiffs would like to call potential class members to “veriffy]... addresses or email
addresses,” and are willing to “agree on a reasonable script.’ Mot. for Conditional
Certification 21, Although Defendant opposes this request, see Resp. 18-19, courts permit
Plaintiffs to contact class members “for the purpose of ensuring receipt of the [Njotice and
[C]onsent forms.” Contreras, 2017 WL 663560, at *8; Page v. Crescent Directional Drilling,
LP., 5:15-CV-193-RP, 2015 WL 12660425, at *4 (W.D. Tex. Dec. 10, 2015). However,
“Plaintifff[s} may only cali potential class members once” and must adhere “directly to the script

to be agreed upon, in good faith, by Defendant and Plaintifffs].” Page, 2015 WL 12660425, at *4.

 

“ Plaintiffs’ proposed order, however, requests an order compelling Defendant to produce “name, last known address,
all known e-mail addresses, alt known telephone number(s), dates they provided paratransit services for Defendant,
date of birth, and jast four digits of their Social Security Number for each such person within five business days of the
Order to be entered on this motion.” Unlike the request contained in Plaintiffs’ Motion, the Court finds that this
request is overbroad and unnecessary for the purpose of giving notice to potential class members, See afso Resp. 20
(citing authorities suggesting that the excessive amount of information increases the risk of identity theft).

13

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page14of20 PagelD 307

(3) Communication from Plaintiffs by Mail, Email, and Text Message

Plaintiffs propose providing the Notice and the Consent to all potential class members by
mail, email, and text message. See Mot. for Conditional Certification 21 & n.21. Defendant does
not oppose these methods of communication, but requests that the Notice come from an
independent administrator, rather than Plaintiff. See Resp. 21. Although some courts have
approved the use of third-party administrators, see, ¢.g., Gomez v. Mi Cocina Lid., Civ. A. No.
3:14-CV-02934-P, 2015 WL 13852378, at *7 (N.D. Tex. Apr. 23, 2015); Spence v. Irving
Holdings, Inc., No. 3:10-CV-142, 2010 WL 5609023, at *1 (N.D. Tex. Dec. 15, 2010), Defendant
does not articulate any reasons for appointing a third-party administrator in this case, see Resp. 21,
and courts “routinely allow([] [p]laintiffs to issue notice on their own behalf,” Lewis v. Brazos
Rock, Inc., CV NO. 4:15-CV-13, 2015 WL 13805118, at *5 (W.D. Tex. Oct. 14, 2015) (collecting
authorities), “Absent a... reason to do so, the Court will not add to the expense of this litigation
by requiring that notice be sent through a third-party administrator.” Jd.

(4) Reminders

As to Plaintiffs’ request for permission to provide a reminder notice after thirty days, see
Mot. for Conditional Certification 22, the Court agrees with Defendant that Plaintiffs did not
demonstrate that reminder notice is necessary, see Resp. 19. Plaintiffs offer no reason for the
reminder other than that it would help “maximize participation,” Reply 9, and courts have denied
requests for reminder notices absent a compelling reason for such notice, see Jones v. Cretic
Energy Servs., LLC, 149 F, Supp. 3d 761, 776 (S.D. Tex. 2015) (citation omitted), Accordingly,
the Court holds that a reminder notice shali not be issued to potential class members,

(5) Distributing Notice with Paychecks or Notices of Direct Deposit

Defendant further objects to Plaintiffs’ request that “Defendant be ordered to distribute the

Notice and Consent form with paychecks or notices of direct deposit of all current [potential]

14

 

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page15o0f20 PagelD 308

fc]lass [mJembers.” Mot. for Conditional Certification 22-23; Resp. 20 n.9. The Court sustains
Defendant’s objection, as current drivers will already be contacted via mail, email, and/or text
message, making further notification “redundant and unnecessary.” Garcia v. TWC Admin., LLC,
No. SA:14-CV-985-DAE, 2015 WL 1737932, at *5 (W.D. Tex. Apr. 16, 2015); see also Arceo,
296 F, Supp. 3d at 826 (allowing potential class members to be contacted via mail only).
(6) Website

In addition to requesting that notice be sent via mail, email, and text message, Plaintiffs
request leave to maintain a website “dedicated to posting the proposed Notice and Consent Form”
and to allow opt-in plaintiffs “the opportunity to electronically sign their consent forms.” Mot. for
Conditional Certification 23. Defendant opposes this request, contending that the website is
unnecessary and may harm Defendant’s reputation, but does not oppose allowing opt-in plaintiffs
to electronically sign their consent forms. See Resp. 19-20. Numerous courts have permitted
Plaintiffs to maintain such a website, see, e.g., Cervantez, 2019 WL 3948355, at *10; Qazi v. Stage
Stores, Inc., Civ. A. No. 4:18-CV-780, 2019 WL 2523564, at *3 (S.D. Tex. June 18, 2019), and
the Court will grant Plaintiffs leave to maintain such a website in this case, However, the Court
orders the parties to confer and agree on the contents of this website to ensure that it is neutral and
does not unduly stir up litigation.

(7) Opt-in Period

Defendant’s “final objection—that a 90 day opt-in period is too long—also lacks force,”
as “{d]istrict courts commonly approve notice periods of 90 days in FLSA class certification
actions.” Arceo, 296 F, Supp. 3d at 826. Therefore, the Court overrules this objection.

EK. Equitable Tolling

In their Motion for Protective Order, Plaintiffs ask the Court to toll the FLSA statute of

limitations, arguing that, by implementing its arbitration program, Defendant “manufacture[d] an

15

 

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page16of20 PagelD 309

issue that is likely to cause delay.” Mot. for Protective Order 10-11. For the following reasons,
the Court denies Plaintiffs’ request for equitable tolling.

The applicable statute of limitations period under the FLSA is outlined in 29 U.S.C. § 255.
Section 255 provides that an action must commence within two years after the cause of action
accrued if the violation is “unwillful” and within three years after it accrued if the violation was
“willful.” Jd A cause of action begins to “accrue[] at each regular payday immediately following
the work period during which the services were rendered for which the wage or overtime
compensation is claimed.” Halferty v. Pulse Drug Co. , 821 F.2d 261, 271 (Sth Cir, 1987), modified
on other grounds, 826 F.2d 2 (Sth Cir. 1987). Ina collective action, the action is “commenced” in
the case of an opt-in plaintiff on the date a written consent is filed. See Lima v. Int'l Catastrophe
Sols., inc., 493 F. Supp. 2d 793, 803 (E.D. La. 2007) (citing Atkins v. Gen. Motors Corp., 701 F.2d
1124, 1130 n. 5 (Sth Cir. 1983)).

“Equitable tolling ‘is a narrow exception .. . that should be “applied sparingly,”’” Sandoz
v. Cingular Wireless, L.L.C., 700 F. App’x 317, 320 (Sth Cir. 2017) (quoting Phillips v. Leggett &
Platt, Inc., 658 F.3d 452, 457 (Sth Cir. 2011)), and only in “‘rare and exceptional’ cases.” Davis
vy. Capital One Home Loans, LLC, Civ. A. No. 3:17-CV-3236-G, 2019 WL 459644, at *6 (N.D.
Tex. Feb. 9, 2019) (quoting Teemac v. Henderson, 298 F.3d 452, 457 (Sth Cir. 2002)). “For this
narrow exception to apply, a plaintiff must show ‘(1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his way and prevented timely filing.’”
Sandoz, 700 F. App’x at 320 (quoting Menominee Indian Tribe of Wis. v. United States, 1368, Ct.
750, 755 (2016}). “This standard requires ‘reasonable diligence,’ not ‘maximum feasible
diligence,’ and an extraordinary circumstance that derives from some ‘external obstacle to timely

filing .. . beyond [the plaintiffs] control,’ not from self-inflicted delay.” Jd. (alterations in

16

 

 

 

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page17of20 PagelD 310

original) (footnote omitted) (first quoting Holland v. Florida, 560 U.S. 631, 653 (2010); and then
quoting Menominee, 136 8. Ct. at 756).

For instance, courts have tolled the FLSA statute of limitations where the action was
delayed because the Court needed to “clarify the membership of [an LLC]” to “ascertain[] the
parties before the Court,” Shidler v. Alarm Sec. Grp., LLC, 919 F. Supp. 2d 827, 830 (S.D. Tex.
2012), or where the action was stayed because the United States brought separate criminal charges
against the defendants, see Anfonio-Morales y. Bimbo’s Best Produce, Inc., No. Civ. A. 8:5105,
2009 WL 1591172, at *2 (E.D. La. Apr. 20, 2009). On the other hand, courts do not toil limitations
in FLSA cases solely because of a delay in resolving the plaintiffs motion for conditional
certification, see Orozco v. Anamia’s Tex-Mex Inc., Civ. A. No. 3:15-CV-2800-L-BK, 2016 WL
6311237, at *2 (N.D. Tex. Oct. 6, 2016) (collecting authorities), even if that delay is purportedly
caused by a defendant’s objections to the proposed notice, refusal to comply with discovery, or
the filing of “unnecessary motions,” Gomez v. Mi Cocina Lid., Civ. A. No. 3:14-CV-2934-L, 2016
WL 11665867, at *13 (N.D. Tex. Aug. 22, 2016) (collecting authorities).

The Court finds that Plaintiffs have not demonstrated that rare and exceptional
circumstances require equitable tolling in this case. While Plaintiffs contend that Defendant’s
decision to adopt an arbitration program justifies equitable tolling, see Reply 8; Mot. for Protective
Order 10-11, a delay caused by even “unnecessary objections” and “unnecessary motions” is not
sufficient to establish the rare and exceptional circumstances warranting equitable relief, see
Gomez, 2016 WL 11665867, at *13. Regardless, the existence of the arbitration agreements
merely delays the Court’s resolution of one aspect of the pending Motion for Conditional
Certification by a few months, and such delays do not justify equitable tolling. See, e.g.,

Cervantez, 2019 WL 3948355, at *12; Orozco, 2016 WL 6311237, at *2. Moreover, Plaintiffs did

17

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page18of20 PagelD 311

“not provide evidence as to [Defendant’s] intent to willfully interfere with the ability of potential
plaintiffs to assert their rights.” Jd. (citation omitted). Accordingly, the Court denies Plaintiffs’
request for equitable tolling of the FLSA statute of limitations.

¥. Motion for Protective Order and Corrective Notice

As in Rule 23 class actions, district courts have the authority to govern the conduct of
counsel and parties in § 216(b) collective actions. See Hoffman-La Roche, 493 U.S. at 171.
However,

the First Amendment requires the Court to tailor any restrictions on a party’s ability

to speak with absent class members. Courts must base any order limiting

communications between parties and potential class members on a clear record and

specific findings that reflect a weighing of the need for a limitation and the potential
interference with the rights of parties.

Belt v. Emcare, Inc., 299 F. Supp. 2d 664, 667 (E.D. Tex. 2003) (emphasis added) (citing Gulf Oil
Co. v. Bernard, 452 U.S. 89, 101 (1981)). Here, Plaintiffs contend that Defendant engaged in
impermissible communication with potential class members by sending them “addenda to their
independent contractor agreements” to require “them to submit their claims to individual
arbitration.” Mot. for Protective Order 1. As noted above, however, the details regarding
Defendant’s arbitration agreements are scant, see supra § IU(A)(1), and do not provide a clear
record for the Court to determine whether it should restrict any parties’ further communication
with potential class members or require that a corrective notice be issued. Given that the Court
orders the parties to submit additional evidence as to the arbitration agreements, the Court denies
Plaintiffs’ Motion for Protective Order and Corrective Notice without prejudice to it being

reassetted once a clear record has been developed.
IV. CONCLUSION
For the reasons discussed above, the Court GRANTS IN PART AND DENIES IN PART
the Motion for Expedited Conditional Certification of Collective Action and Judicially-Supervised

18

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 19o0f20 PagelD 312

Notice Under Section 216(b). Consistent with the procedures outlined above, Notice shall be
provided to:

All individuals who work or worked for Irving Holdings, Inc. in the Dallas Area

Rapid Transit program as paratransit drivers (other than drivers performing work

solely as taxicab drivers) in the State of Texas and are or were classified as

independent contractors during the three (3) periods beginning on September 25,
2016 to present, and who did not enter into a valid arbitration agreement.

Furthermore, the Court ORDERS Defendant to produce, by June 15, 2020, an Excel file
containing the names, all known addresses, all email addresses, and all telephone numbers (home,
mobile, etc.) of all the potential opt-in plaintiffs.°

Unless otherwise agreed to by the parties, the Court ORDERS Defendant to submit
evidence and briefing demonstrating each potential opt-in plaintiff who should not receive notice
because of a valid arbitration agreement by June 22, 2020. Plaintiffs must file their Response
within two weeks of the filing of the additional evidence. No replies will be permitted.

The Court ORDERS the parties to confer and propose a scheduling order for the mailing
and opt-in dates for potential class members not affected by the alleged arbitration agreements by
June 15, 2020. If the Court determines that any given arbitration agreement is invalid, the opt-in
period for that plaintiff will begin on the date of the Order invalidating that arbitration agreement.

Additionally, the Court ORDERS the parties to confer and submit a jointly proposed
written notice consistent with this Memorandum Opinion and Order to the Court by June 15, 2020.
Should the parties fail to reach an agreement on the construction of the notice, each party shall

submit a separate proposed notice to the Court for its consideration by June 15, 2020.

 

5 The Excel file should also identify whether a particular paratransit driver has signed an arbitration agreement.

19

 
Case 3:19-cv-01969-S Document 32 Filed 06/01/20 Page 20o0f20 PagelD 313

Finally, the Court DENIES Plaintiffs’ Motion for a Protective Order, an Order Permitting
Corrective Notices, and Equitable Tolling WITHOUT PREJUDICE to it being reasserted once
a clear record of the alleged pre-certification communication has been developed.

SO ORDERED.

SIGNED June 1, 2020.

 

4AKAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

20

 

 

 
